       1:20-cv-01367-RMG        Date Filed 02/12/21      Entry Number 61        Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Herbert Demond York,                 )                  Civil Action No. 1:20-cv-01367-RMG
                                     )
                                     )
                     Plaintiff,      )
                                     )
       v.                            )
                                     )                         ORDER AND OPINION
Sgt. Ms. Williamson and Mr. Goodson, )
                                     )
                                     )
                     Defendants.     )
___________________________________ )

        This matter is before the Court upon the Report and Recommendation (“R & R”) of the

Magistrate Judge (Dkt. No. 59) recommending the Court dismiss the case for failure to prosecute.

For the reasons stated below, the Court adopts the R & R as the Order of the Court.

  I.    Background
        Herbert Demond York (“Plaintiff”), proceeding pro se and in forma pauperis, brings this

action alleging violations of his constitutional rights by Sgt. Ms. Williamson and Mr. Goodson

(“Defendants”). (Dkt. No. 1). On August 31, 2020, Defendants filed a motion to dismiss. (Dkt.

No. 30). The Court entered a Roseboro Order informing Plaintiff that if he failed to respond

adequately, the motion may be granted. (Dkt. No. 32). On October 6, 2020 the Court entered a

text order extending Plaintiff’s deadline to respond until October 20, 2020. (Dkt. No. 39).

        On October 15, 2020 Plaintiff filed a notice of change of address and the Court’s Roseboro

Order was mailed to the Plaintiff’s new address. (Dkt. Nos. 41; 42). On October 23, 2020 Plaintiff

filed a letter indicating he wished to proceed with the case and requested that all new mail be sent

to his new address. (Dkt. No. 46). The same day, the Court entered a text order extending

Plaintiff’s response deadline to November 6, 2020. (Dkt. No. 48). On November 2, 2020, Plaintiff


                                                 1
       1:20-cv-01367-RMG         Date Filed 02/12/21      Entry Number 61        Page 2 of 3




filed a letter explaining he did not receive the motion to dismiss and requested the opportunity to

conduct discovery prior to responding. (Dkt. No. 50). On November 3, 2020, the Court issued a

text order instructing the clerk’s office to mail Plaintiff another copy of the Roseboro Order,

denying Plaintiff’s request to conduct discovery, and permitting Plaintiff until December 4, 2020

to file a response to the motion. (Dkt. No. 52; 53). Plaintiff did not file a response. On December

8, 2020, the Court entered a text order instructing Plaintiff to advise the Court by December 22,

2020 whether he wished to continue with the case. (Dkt. No. 54). On December 23, 2020, Plaintiff

filed a subsequent change of address. (Dkt. No. 56). On January 5, 2021, the Court issued a text

order extending Plaintiff’s deadline to respond until January 26, 2021. (Dkt. No. 57). Plaintiff

has not filed a response to Defendants’ motion to dismiss.

        The Magistrate Judge issued an R & R on January 26, 2021 recommending the Court

dismiss the case for failure to prosecute. (Dkt. No. 59). Plaintiff has not filed objections to the R

& R and the matter is ripe for the Court’s review.

 II.    Standard
        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). This

Court must make a de novo determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, “a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). “Moreover,


                                                 2
       1:20-cv-01367-RMG         Date Filed 02/12/21      Entry Number 61        Page 3 of 3




in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation.” Wilson v. S.C. Dept of Corr., No. 9:14-CV-4365-RMG, 2015 WL

1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983). Plaintiff has not filed objections in this case and the R & R is reviewed for clear error.

III.    Discussion

        Upon a review of the R & R, the Court finds the Magistrate Judge correctly determined

that Plaintiff’s case is subject to dismissal for failure to prosecute. Chandler Leasing Corp. v.

Lopez, 669 F.2d 919 (4th Cir. 1982). See also Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978);

Rule 41(b), FED. R. CIV. P. The Court issued a Roseboro Order that was mailed to Plaintiff

explaining that Plaintiff was required to file a response to Defendants’ motion to dismiss, or

Defendants’ motion may be granted and end his case. (Dkt. Nos. 32; 42; 53). The deadline for

Plaintiff to file a response to Defendants’ motion to dismiss was January 26, 2021. (Dkt. No. 57).

As Plaintiff has not filed a response to Defendants’ motion to dismiss, his case is dismissed with

prejudice for lack of prosecution.

IV.     Conclusion

        For the reasons stated above, the Court adopts the R & R (Dkt. No. 59) as the Order of the

Court and Plaintiff’s case is DISMISSED for lack of prosecution. AND IT IS SO ORDERED.




                                                      _s/Richard Mark Gergel_________
                                                      Richard Mark Gergel
                                                      United States District Judge

February 12, 2021
Charleston, South Carolina




                                                 3
